Citation Nr: 1400999	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, adequate notice was provided to the Veteran through correspondence in August 2009, November 2009, and April 2010.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

VA satisfied its duty to obtain a medical opinion when required.  In September 2010 and October 2012, VA provided the Veteran with audiological examinations.  The October 2012 examiner provided an addendum opinion in December 2012.  The examinations and opinions are adequate as the reports show that the examiners reviewed the claims file, considered the relevant history of the Veteran's hearing loss, examined the Veteran, provided a sufficiently detailed description of the disability, and provided analysis to support an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran asserts that he is entitled to service connection for bilateral hearing loss and tinnitus as the result of acoustic trauma during service.  Specifically, he contends that he was exposed to "firing ammo and bombs."  At a September 2010 VA examination, the Veteran reported that he also was exposed to noise from heavy machinery.  The Board notes that the Veteran's VA Form DD-214 shows that his military occupational specialty (MOS) was pioneer which he states required his assistance building bridges and other infrastructure.).

Here, an in-service injury and current disabilities are not in question.  The Veteran is competent to assert that he experienced injury such as in-service noise exposure.  As such, and because the Board finds no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts his assertions of significant in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Moreover, audiometric and speech discrimination testing reflected in a September 2010 VA audiological examination confirms that he has bilateral hearing loss to an extent recognized as a disability for VA purposes, and examiners have documented that the Veteran experiences tinnitus.

The Veteran's service treatment records (STRs) include an enlistment examination report of September 1942, which shows that the Veteran's hearing was "20/20."  At an October 1945 separation examination, the Veteran's hearing was "15/15" bilaterally on whispered voice hearing test, and no abnormalities were noted.  The STRs contain no reports of audiometric testing.

A VA audiological examination was conducted in September 2010.  The examiner noted that he reviewed the claims file and that the Veteran's induction examination included the results of a whisper test, but that whisper tests "are not valid tests of hearing sensitivity."  The Veteran's post-service noise exposure included working as a farmer using loud tractors, working around factory machines, and working in construction without the use of hearing protection.  It was reported that "[t]he Veteran could not remember the onset [of tinnitus] since it was a long time ago."  The report does not indicate the onset of the Veteran's bilateral hearing loss.  The examiner diagnosed the Veteran with mild to moderately-severe sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  The examiner further stated that he could not determine whether the Veteran's hearing loss and tinnitus were related to military service noise exposure without resorting to speculation.

The Veteran was afforded another VA audiological examination in October 2012.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that "[h]earing loss did not become noticeable until approximately 3 years ago. The veteran was discharged from the service in 1945."  The Veteran reported to the examiner that his tinnitus first occurred 4-5 years prior to the examination.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, and that it was less likely than not incurred in or caused by service.  

The RO requested an addendum opinion from the October 2012 examiner, instructing her to take into consideration the Veteran's conceded noise exposure.  In December 2012, an addendum opinion was provided and the examiner again stated that the Veteran's current bilateral hearing loss was less likely than not incurred in or caused by service.  The examiner reiterated her previously stated rationale, and also noted that the Veteran reported occupational noise exposure without the use of hearing protection. 

The evidence of record fails to establish-by competent, credible, and persuasive evidence-that the Veteran's bilateral hearing loss or tinnitus is etiologically related to service.  The Board notes that the only competent medical evidence of record is against the Veteran's claim for service connection.  In this regard, the October 2012 examiner concluded that the Veteran's hearing loss and tinnitus were not related to in-service noise exposure.  The Board also notes that the October 2010 examiner concluded that he could not determine, without resorting to speculation, whether there was a relationship between the Veteran's hearing loss and tinnitus and service.  The Board finds the October 2012 examiner's opinion to be probative as to the issue of nexus because she provided a rationale in the report, including citing relevant findings from the Veteran's service records and his reported history.  

For these reasons, the October 2012 opinion, which is uncontroverted by the competent evidence of record, is probative and persuasive evidence against the Veteran's claims for bilateral hearing loss and tinnitus disabilities.  As such, the medical nexus requirement has not been met.

The Veteran believes that his hearing loss and tinnitus were caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

As noted above, service connection may also be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In this case, there is a remarkable lack of credible evidence of pathology and/or symptomatology during service, and for many years following separation.  Indeed, STRs are negative for hearing loss or tinnitus complaints, treatment, and/or diagnoses, and the earliest post-service diagnosis of hearing loss and tinnitus was during the October 2010 VA examination, 65 years after separation from service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not indicated any other symptoms of, or treatment for hearing problems immediately following service, or in the many years leading up to his 2009 claim for service connection.  In fact, based on his own statements during the October 2010 and October 2012 audiological examinations, not even the Veteran himself has alleged continuous hearing loss symptomatology since service.  Rather, he has consistently endorsed only recent onset of hearing loss and tinnitus symptoms.  Thus, as continuity of symptomatology has not been established in this case, the Board is unable to grant the Veteran's claims pursuant to the provisions of 38 C.F.R. § 3.303(b).

In sum, there is no diagnosis of sensorineural hearing loss or tinnitus during service; the medical evidence of record is clear that the Veteran had normal hearing during service, including upon separation examination; and there is also no evidence that the Veteran had a diagnosis of sensorineural hearing loss within the first year of separation from service.  The earliest diagnosis of sensorineural hearing loss is in 2010, 65 years after the Veteran separated from service.  The Veteran has consistently stated that he had hearing loss with only recent onset.  He has never claimed it dated from service to the present and did not seek treatment or evaluation until 2009 (the date of his claim).  Moreover, the October 2012 examination, which has been deemed highly probative, concluded that the Veteran's hearing loss and tinnitus were not related to service. 

Absent competent and reliable lay or medical evidence relating hearing loss and tinnitus to service, and in consideration of the VA opinions discussed above, the Board concludes that the claims of entitlement to service connection for hearing loss and tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


